DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 8/6/2021 has been entered and made of record.
Acknowledgment 
Claims 1-4, 6-14, and 16-22 canceled on 8/6/2021, are acknowledged by the examiner. 
Claims 5, and 15, amended on 8/6/2021, are acknowledged by the examiner.  
Claims 23-24, added on 8/6/2021, are acknowledged by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 5 and 15 have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5, 15, and 23-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims include following claim limitations “when a horizontal size of the block is larger than a vertical size of the block, (i) the circuitry calculates the first average pixel value as the one of the first average pixel value and the second average pixel value and (ii) when generating the prediction image, the circuitry applies the first average pixel value to the inner samples”. It is noted that paragraphs [0054; 0074; 0380; 0404] discuss the case where the horizontal size of the block is larger than the vertical size of the block. However there is nowhere in these paragraphs, or in the specification, indicates that “when a horizontal size of the block is larger than a vertical size of the block, (i) the circuitry calculates the first average pixel value as the one of the first average pixel value and the second average pixel value and (ii) when generating the prediction image, the circuitry applies the first average pixel value to the inner samples”. As a result, the claim limitation ““when a horizontal size of the block is larger than a vertical size of the block, (i) the circuitry calculates the first average pixel value as the one of the first average pixel value and the second average pixel value and (ii) when generating the prediction image, the circuitry applies the first average pixel value to the inner samples”” is a 
Claims 5, 15, and 23-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims include following claim limitations “when the vertical size of the block is larger than the horizontal size of the block, (i) the circuitry calculates the second average pixel value as the one of the first average pixel value and the second average pixel value and (ii) when generating the prediction image, the circuitry applies the second average pixel value to the inner sample”. It is noted that paragraphs [0054; 0074; 0380; 0404] discuss the case where the horizontal size of the block is larger than the vertical size of the block. However there is nowhere in these paragraphs, or in the specification, indicates that “when the vertical size of the block is larger than the horizontal size of the block, (i) the circuitry calculates the second average pixel value as the one of the first average pixel value and the second average pixel value and (ii) when generating the prediction image, the circuitry applies the second average pixel value to the inner sample”. As a result, the claim limitation “when the vertical size of the block is larger than the horizontal size of the block, (i) the circuitry calculates the second average pixel value as the one of the first average pixel value and the second average pixel value and (ii) when generating the prediction image, the circuitry applies the second average pixel value to the inner sample” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).
Claims 5, 15, and 23-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. First, it is noted that claims 5, 15, and 23-14 recite "a first average pixel value of first reference samples,” wherein “the first reference samples being referable and located outside the block and adjacent to an upper side of the block", which defines the first average pixel value “the circuitry calculates the first average pixel value as the one of the first average pixel value and the second average pixel value”. Later, the claims recite “the circuitry applies the first average pixel value to the inner samples”. Hence it is not clear to readers whether the original value, or the redefined value, of the first average pixel value would be applied to inner samples.  As a result, claims 5, 15, and 23-14 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claims 5, 15, and 23-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. First, it is noted that claims 5, 15, and 23-14 recite "a second average pixel value of second reference samples,” wherein “the second reference samples being referable and located outside the block and adjacent to a left side of the block", which defines the second average pixel value as an average value of the second reference samples. Second, these claims redefine and indicate that “the circuitry calculates the second average pixel value as the one of the first average pixel value and the second average pixel value”. Later, the claims recite “the circuitry applies the second average pixel value to the inner samples”. Hence it is not clear to readers whether the original value, or the redefined value, of the second average pixel value would be applied to inner samples.  As a result, claims 5, 15, and 23-14 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claims 5, 15, and 23-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 5, 15, and 23-14 recite following limitations: “when a horizontal size of the block is larger than a vertical size of the block, (i) the circuitry calculates the first average pixel value as the one of the first average pixel value and the second average pixel value and (ii) when generating the prediction image, the circuitry applies the first average pixel value to the inner samples, when the vertical size of the block is larger than the horizontal size of the block, (i) the circuitry calculates the second average pixel value as the one of the first average pixel value and the second average pixel value and (ii) when generating the prediction image, the circuitry applies the second average pixel value to the inner samples”.  These claims indicate that in either cases, when the horizontal size of the block is larger than the vertical size of the block, or vice versa, one of the first average pixel value and the second average pixel value will be calculated as an average value, then this average value is applied to the inner samples. As a result, it is not clear to readers why there are two different scenarios in these claims when both scenarios describe a same process, which leads to a same outcome.  As a result, claims 5, 15, and 23-14 does not contain distinctly claim subject matter and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

   
Allowable Subject Matter
14.      Prior arts were applied for the claims in the previous Office action. Please see the Office action mailed on 5/6/2021 for details.  During the interview conducted on 7/21/2021, the Examiner suggested the Applicant to include equations in claim 5 into all of the independent claims in order to place the application in an allowable condition. Please see the Interview Summary Record mailed on 7/26/2021 for details. In a response filed on 8/6/2021, the Applicant included these suggestions.  However the amendment filed on 8/6/2021 creates few objections and rejections.  As a result, claims 5, 15, and 23-14 would be allowed with a condition that all objections and rejections of related claims are addressed.
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488